Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         02-AUG-2019
                                                         07:51 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         KENNETH M. SKAHAN,
                   Petitioner/Claimant-Appellant,

                                 vs.

               STUTTS CONSTRUCTION COMPANY, INC.,
                  Respondent/Employers-Appellee,

                                 and

            FIRST INSURANCE COMPANY OF HAWAII, LTD.,
             Respondent/Insurance Carrier-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (CAAP-XX-XXXXXXX; CASE NO. AB 2015-372(M) and DCD (7-14-45072))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/claimant-appellant Kenneth M. Skahan’s
application for writ of certiorari, filed on July 10, 2019, is
hereby rejected.
          DATED:   Honolulu, Hawai#i, August 2, 2019.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson